Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and AFCP2.0 response filed on 02/25/2022 have been fully considered and entered. Claims 17-18, 22 and 29-31 are currently pending. Claims 17-18, 22 and 29-31 have been amended. Claims 1-16, 19-21, 23-28 and 32-35 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Molly Chen on 03/09/2022.
Amend the claims as follows:
	Claim 29. The process as claimed in claim 17, wherein the opaque nutritive medium has a reflectance ρ of less than or equal to 10%. 
Claim 30. The process as claimed in claim 17, wherein the opaque nutritive medium has a reflectance ρ of less than or equal to 5%.

Reasons for Allowance
Claims 17-18, 22 and 29-31 are allowed.  The following is an examiner’s statement of reasons for allowance: 

The closest prior art is Park (Hyperspectral Microscope Imaging Methods to classify Gram-Positive and Gram-Negative Foodborne Pathogenic Bacteria, Transactions of the ASABE, Vol. 58(1): 5-16, 2015), Rigaill (Evaluation of New bioMerieux Chromogenic CPS Media for Detection of Urinary Tract Pathogens, Journal of Clinical Microbiology, May 20, 2015) and Robinson (US 2010/0291669; Pub. Nov. 18, 2010).
Park teaches hyperspectral imaging methods to classify gram-positive and gram-negative pathogenic bacteria. Park teaches visible/NIR hyperspectral microscope images were collected from bacteria at wavelengths from 450 to 800 nm with 2 nm bandwidth, 4 nm spectral intervals (pg. 8 col.1 Hyperspectral Microscope Image acquisition) using a system comprising a light source and a CCD camera (Fig. 1).  The collection of microscopic images implicitly involve illuminating bacteria with light and acquiring light intensities at the particular wavelengths, so Park is teaching illuminating bacteria with light at wavelengths and acquiring light intensities in the wavelength range of 450-800nm.  Park teaches the spectral signatures of Salmonella (a gram negative bacteria) (see Fig. 7, 12) and Staphylococcus (a gram positive bacteria) (see Fig. 9, 12) are distinct.  Park teaches since the spectral signatures are different, the acquired hyperspectral images can be used to classify the gram type as positive or negative (pg. 14 col. 2, Table 5,6).  Park teaches using the scattering intensity data from the bacterial cells, a classification accuracy of 99.99% were obtained with support vector machine 
Park does not teach illuminating a bacterial colony grown on an opaque nutritive medium and does not teach the wavelength of 415-440nm.
Rigaill teaches gram-positive and gram negative bacteria including Staphylococcus can be grown on CPSE agar or CPSO agar (an opaque agar) and teaches these agars increased sensitivity of detection of the bacteria and provided results after a shortened incubation period (pg. 2701 col. 1 para. 2, Table 1).
Robinson teaches methods to classify Gram type of bacteria by illuminating bacteria with light at a wavelength of 415nm and acquiring light intensities at 415 nm and discriminating between species based on acquired light intensities (see [0358], Fig. 51A-C, Fig. 59). 
However, the cited prior art does not teach a bacterial strain grown on an opaque nutritive medium and illuminating the bacteria with a light in the wavelength range of 415nm-440nm and measuring the intensity of light that is reflected or transmitted through.  Applicants have discovered that use of an opaque medium results in an improvement in the success rate of determining Gram type (see instant specification pages 9, 13-15, Figs. 4A, 4B).  Therefore, the instant method is non-obvious over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657